Citation Nr: 1737984	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-16 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Counsel


WITNESSES AT HEARING ON APPEAL

The Veteran and Appellant


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1971 including service in the Republic of Vietnam from February 1970 to March 1971.  The Veteran died August 2016.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decisions by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2016, the RO substituted the appellant as a claimant in this appeal.

The appellant testified before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the agency of jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a psychiatric disorder.  The appeal must be remanded for additional development.

VA treatment records show a diagnosis of PTSD.  In May 2007, the Veteran's treating VA psychiatrist provided diagnoses of PTSD and schizophrenia, undifferentiated type and opined that PTSD had onset in service.

The Veteran and appellant have provided lay testimony of the Veteran's experiences while in service.  The Veteran has previously reported that there were several plane crashes at Da Nang Air Base, losing two members of his unit while in Da Nang and Phu Cat Air Force Bases.  He also recalled smelling burned flesh and essentially being in fear for his life in Vietnam.  In a May 2012 supplemental statement of the case, the RO conceded that the Veteran was exposed to hostile military or terrorist activity during service in Vietnam for the purposes of a relaxed stressor.

At a March 2016 VA examination, the Veteran reported two stressors.  The first was that he was not treated well after returning from Vietnam.  The second reported stressor was that while in Vietnam, he and an allied soldier got into a verbal dispute with the soldier putting his gun to the Veteran's head.  After the clinical examination and record review, the examiner opined that the Veteran did not meet the DSM V criteria for a diagnosis of PTSD.  The examiner further noted that the Veteran did not report symptoms consistent with schizophrenia; rather, the current diagnosis was alcohol use disorder, severe.  He further explained that there were no medical records for the past 10 years to support a mental health diagnosis.  

An addendum to the opinion is required for the following reasons.  

Contrary to the examiner's statement that "there were no medical records for the past 10 years to support a mental health diagnosis," the record reflects that the Veteran was diagnosed with schizophrenia, undifferentiated type, during a June 2007 VA examination.  Also VA treatment records reflect diagnoses of PTSD, including from the Veteran's treating VA psychiatrist.

The 2016 VA opinion does not adequately acknowledge the Veteran's prior diagnosis of PTSD as noted in the VA treatment records or the prior VA examiner's diagnosis of schizophrenia both of which were during the pendency of the appeal.  The requirement of a current disability is satisfied if a disability is diagnosed at the time the claim was filed, or during the pendency of the claim, even if the disability subsequently resolves during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In addition, the March 2016 examiner's findings only addressed the PTSD diagnosis under DSM 5.  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association , Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  As the claim was originally filed in August 2004 (i.e., before August 4, 2014), and certified to the Board in June 2012 (i.e., after August 4, 2014), the evaluation should be under DSM-IV.

Accordingly, the case is REMANDED for the following action:

1.  Return the file, and a complete copy of this Remand, to the March 2016 VA examiner for an addendum opinion.  If the March 2016 VA examiner is no longer available, the opinion should be obtained from a similarly qualified VA examiner and the claims folder, and a complete copy of this Remand, must be made available for review.  

The examiner is to identify any diagnosed psychiatric disorder present at any time since August 2004 (the date the claim was filed) and reconcile any conflicting diagnoses to the extent possible.

In answering this question, the examiner should address the following:

a) Whether the Veteran had a diagnosis of PTSD under the diagnostic criteria of DSM-IV that was based upon his conceded in-service stressor involving fear of hostile military or terroristic activity at any time since the claim was filed in August 2004.

If the examiner finds that the Veteran did not have a diagnosis of PTSD under DSM-IV based on a fear of hostile military or terroristic activity, the examiner must reconcile this finding with the other diagnoses of PTSD noted in the claim file since August 2004, to include those from his treating physician.

b) Whether it is at least as likely as not (a 50 percent or greater probability) that the prior diagnosis of schizophrenia (even if it resolved at some point during the appeal), was incurred in or is otherwise related to the Veteran's active military service, to include his conceded in-service stressor involving fear of hostile military or terroristic activity.

A fully-explained rationale must be given for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner must explain why this is so.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






